Name: Commission Regulation (EC) No 802/2000 of 17 April 2000 fixing the maximum amount of compensatory aid for the revaluation of the pound sterling in 1999
 Type: Regulation
 Subject Matter: monetary economics;  agricultural policy;  Europe
 Date Published: nan

 Avis juridique important|32000R0802Commission Regulation (EC) No 802/2000 of 17 April 2000 fixing the maximum amount of compensatory aid for the revaluation of the pound sterling in 1999 Official Journal L 096 , 18/04/2000 P. 0036 - 0036Commission Regulation (EC) No 802/2000of 17 April 2000fixing the maximum amount of compensatory aid for the revaluation of the pound sterling in 1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1), and in particular Article 4(2) thereof,Whereas:(1) An appreciable revaluation, as defined in Article 1(f) of Regulation (EC) No 2799/98, occurred in 1999 for the pound sterling.(2) Regulation (EC) No 2799/98 lays down that Member States may grant compensatory aid to farmers in cases of appreciable revaluation. Such aid must be granted under the conditions laid down in that Regulation and in Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(2), as last amended by Regulation (EC) No 1410/1999(3).(3) The maximum amount of the first tranche of compensatory aid is established in accordance with Article 4 of Regulation (EC) No 2799/98.(4) Under Article 4(3) and (6)(a) of that Regulation, the amount concerned must be reduced or cancelled for a sector where the market price for the Member State concerned was on average equal to or higher than the average market prices in the Member States whose currencies were not appreciably revalued during the same period. Those conditions are fulfilled for the beef and veal and the sugar sectors, for which no compensation may be paid.(5) The period referred to in the first subparagraph of Article 8(1) of Regulation (EC) No 2808/98, which must be a stipulated period prior to the granting of compensatory payments, must also be laid down.(6) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1For the United Kingdom, the maximum amount of the first tranche of the compensatory aid referred to in Article 4(2) of Regulation (EC) No 2799/98, shall be EUR 55,21 million in the case of the appreciable revaluation that occurred in 1999.Article 2The period referred to in the first subparagraph of Article 8(1) of Regulation (EC) No 2808/98 shall end on 31 December 1999 at the latest.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 349, 24.12.1998, p. 36.(3) OJ L 164, 30.6.1999, p. 53.